FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LIANSHENG SHEN,                                  No. 08-70583

               Petitioner,                       Agency No. A095-306-444

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Liansheng Shen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order affirming an immigration judge’s (“IJ”)



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Tekle v. Mukasey, 533

F.3d 1044, 1051 (9th Cir. 2008), and we grant the petition for review and remand

for further proceedings.

      Substantial evidence does not support the IJ’s adverse credibility

determination because the perceived inconsistency regarding whether Shen

considers Zhong Gong to be a religion was based on a faulty translation, and

Shen’s testimony and application are not inconsistent regarding why he petitioned

the city and the extent to which he was mistreated in custody. See Bandari v. INS,

227 F.3d 1160, 1166-67 (9th Cir. 2000). In addition, Shen’s failure to mention in

his asylum application that he was transferred to a nearby detention center is a

minor omission. See id. at 1167 (“[T]he mere omission of details is insufficient to

uphold an adverse credibility finding.”). Because the noted inconsistencies are not

supported by substantial evidence, Shen is not required to corroborate his claim

with additional evidence. See Salaam v. INS, 229 F.3d 1234, 1239 (9th Cir. 2000).

      We grant the petition and remand for further proceedings to determine

whether, taking Shen’s testimony as true, he is eligible for asylum, withholding of




                                          2                                    08-70583
removal, or CAT relief. See Solo-Olarte v. Holder, 555 F.3d 1089, 1095-96 (9th

Cir. 2009); INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                08-70583